111 So.2d 437 (1959)
CITY OF MIAMI BEACH, Florida, et al., Appellants,
v.
STATE ex rel. FONTAINEBLEAU HOTEL CORPORATION, Appellee.
CITY OF MIAMI BEACH, Florida, et al., Petitioners,
v.
STATE ex rel. FONTAINEBLEAU HOTEL CORPORATION, Respondent.
Supreme Court of Florida.
May 1, 1959.
Rehearing Denied May 11, 1959.
*438 Ben Shepard, Miami, Joseph A. Wanick, Miami Beach, Ward & Ward and Hoffman, Kemper & Johnson, Miami, for appellants-petitioners.
Sibley, Grusmark, Barkdull & King, Miami Beach, for appellee-respondent
PER CURIAM.
By special order of this Court these causes were consolidated for oral argument and have now been duly argued before this Court.
The appeal is taken from and the petition for certiorari is directed to the opinion and judgment of the District Court of Appeal, Third District, filed January 29, 1959, the appeal having been prosecuted from said opinion and judgment under the provisions of Section 4(2) of Article V of the Florida Constitution, F.S.A., providing that an appeal may be taken to this Court as a matter of right "from decisions initially passing upon the validity of a state statute." Certiorari is taken from said opinion of the District Court under the provisions of the foregoing Article providing that this Court "may review by certiorari any decision of the district court of appeal that * * * is in direct conflict with the decision of another district court of appeal or of the supreme court on the same point of law." The petition for certiorari sets out certain decisions of this Court with which, it is alleged, the subject decision of the District Court of Appeal is in direct conflict.
Upon consideration of the matter and an examination of the record and briefs in said causes, we fail to find that the subject decision of the District Court of Appeal initially passed upon the validity of any of the statutes and that, therefore, this Court is without jurisdiction to entertain the appeal and the same is hereby dismissed ex mero motu.
We have also carefully examined the petition for writ of certiorari and the transcript of records and briefs in said causes to review the said order of the District Court of Appeal of the Third District, filed January 29, 1959, and the record having been inspected and the Court finding that said decision is not in direct conflict with any decision of this Court or with any other District Court of Appeal,
*439 It is ordered that said petition for certiorari be and the same is hereby denied.
It is further ordered that if any of the parties to either the appeal or the petition for certiorari desires to file a petition for rehearing in this cause, the same shall be filed in this Court on or before 5:00 o'clock p.m., Wednesday, May 6, 1959.
TERRELL, C.J., and THOMAS, HOBSON, ROBERTS and DREW, JJ., concur.